Exhibit 10.1

FOURTH LOAN MODIFICATION AGREEMENT

This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of October 3, 2012 (the “Fourth Loan Modification Effective
Date”), by and between (i) SILICON VALLEY BANK, a California corporation, with
its principal place of business at 3003 Tasman Drive, Santa Clara, California
95054 and with a loan production office located at 275 Grove Street, Suite
2-200, Newton, Massachusetts 02466 (“Bank”) and (ii) WORLD ENERGY SOLUTIONS,
INC., a Delaware corporation with offices located at 100 Front Street,
Worcester, Massachusetts 01608, and WORLD ENERGY SECURITIES CORP., a
Massachusetts securities corporation with offices located at 100 Front Street,
Worcester, Massachusetts 01608 (individually and collectively, jointly and
severally, “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 8, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of September 8, 2008, between Borrower and Bank, as amended by a certain
First Loan Modification Agreement, dated as of September 30, 2009, as further
amended by a certain Second Loan Modification Agreement, dated as of March 8,
2011 and as further amended by a certain Third Loan Modification and Waiver
Agreement, dated as of March 2, 2012 (as amended, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following new
Section 2.1.6 immediately following Section 2.1.5 thereof:

“2.1.6 Term Loan 2012A.

(a) Existing Term Loan 2012 Indebtedness. Bank and Borrower acknowledge and
agree that Borrower is indebted to Bank pursuant to the Term Loan 2012. As of
the Fourth Loan Modification Effective Date, prior to application of the
proceeds of the Term Loan 2012A, the outstanding principal balance of the Term
Loan 2012 is Two Million Five Hundred Thousand Dollars ($2,500,000).

(b) Availability. Bank shall make one (1) term loan available to Borrower in an
amount up to the Term Loan 2012A Amount on the Fourth Loan Modification
Effective Date, subject to the satisfaction of the terms and conditions of this
Agreement.

(c) Repayment. Commencing on the first day of the month following the month in
which the Funding Date occurs and thereafter on the first day of each successive
calendar month until the Term Loan 2012A is paid in full, Borrower shall make
monthly payments of interest in arrears with respect to the Term Loan 2012A.
Commencing on January 1, 2013, Borrower shall repay the principal amount of the
Term Loan 2012A in thirty-nine (39) equal installments of principal, based on a
thirty-nine (39)



--------------------------------------------------------------------------------

month amortization schedule (each payment of principal and/or interest being a
“Term Loan 2012A Payment”). Each Term Loan 2012A Payment shall be payable on the
first day of each month. Borrower’s final Term Loan 2012A Payment, due on the
Term Loan 2012A Maturity Date, shall include all outstanding principal and
accrued and unpaid interest under the Term Loan 2012A. Once repaid, the Term
Loan 2012A may not be reborrowed.

(d) Prepayment. The Term Loan 2012A may be prepaid, in whole prior to the Term
Loan 2012A Maturity Date by Borrower, effective three (3) Business Days after
written notice of such prepayment is given to Bank. Notwithstanding any such
prepayment, Bank’s lien and security interest in the Collateral shall continue
until Borrower fully satisfies its Obligations (other than inchoate indemnity
obligations). If such prepayment is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, if
such prepayment occurs on or before the first anniversary of the Fourth Loan
Modification Effective Date, a prepayment premium in an amount equal to one
percent (1.00%) of the principal amount of the Term Loan 2012A then outstanding;
provided that no prepayment premium shall be charged if the Term Loan 2012A is
replaced with a new facility from another division of Silicon Valley Bank. Upon
payment in full of the Obligations (other than inchoate indemnity obligations)
and at such time as Bank’s obligation to make Credit Extensions has terminated,
Bank shall terminate and release its liens and security interests in the
Collateral and all rights therein shall revert to Borrower.

(e) Use of Proceeds. Proceeds of the Term Loan 2012A will be used (i) for the
repayment in full of the outstanding principal balance of, plus the accrued but
unpaid interest on, the Term Loan 2012 (which repayment shall not be subject to
any prepayment premium); and (ii) to fund a portion of the purchase price of the
NEP Acquisition.”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(ii) thereof:

“(ii) Term Loan 2012. Subject to Section 2.3(b) the principal amount outstanding
under the Term Loan 2012 shall accrue interest at a floating per annum rate
equal to the Prime Rate plus two and one-quarter of one percentage point
(2.25%), which interest shall be payable monthly on the first day of each
month.”

and inserting in lieu thereof the following:

“(ii) Term Loan 2012A. Subject to Section 2.3(b) the principal amount
outstanding under the Term Loan 2012A shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two and three-quarters of one percentage
point (2.75%), which interest shall be payable monthly on the first day of each
month.”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9 thereof:

“6.9 Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Minimum Cash and Availability. Commencing February 28, 2012 and at all times
thereafter, maintain unrestricted cash of Borrower at Bank plus unused
Availability Amount of not less than One Million Two Hundred Fifty Thousand
Dollars ($1,250,000);



--------------------------------------------------------------------------------

(b) Minimum Fixed Charge Coverage Ratio. Commencing with the first full fiscal
quarter following the Third Loan Modification Effective Date, achieve, on a
trailing three month basis, measured on the last day of each monthly period, a
Fixed Charge Coverage Ratio of not less than 1.25:1.00.

and inserting in lieu thereof the following:

“6.9 Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Minimum Cash and Availability. Commencing on the Fourth Loan Modification
Effective Date and at all times thereafter, maintain unrestricted cash of
Borrower at Bank plus unused Availability Amount of not less than Three Million
Dollars ($3,000,000);

(b) Minimum Fixed Charge Coverage Ratio. Commencing with the first full fiscal
quarter following the Fourth Loan Modification Effective Date, achieve, on a
trailing three month basis, measured on the last day of each monthly period, a
Fixed Charge Coverage Ratio of not less than 1.25:1.00.

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 7.7 thereof:

“7.7 Investments; Distributions. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so;
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; and (iii) Borrower may repurchase the stock of
existing and former employees or consultants pursuant to board approved stock
repurchase agreements so long as (X) an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, and (Y) such repurchase does not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate in any fiscal year, and (iii) Borrower
may make the GSE Earn-Out Payments so long as (X) an Event of Default does not
exist at the time of such payment and would not exist immediately after giving
effect to such payment and (Y) Borrower provides evidence satisfactory to Bank,
in its sole discretion, that Borrower will remain in compliance with the Minimum
Cash and Availability financial covenant contained in Section 6.9(a) both
immediately after giving effect to such payment and as of the last day of the
month in which such payment is made.”

and inserting in lieu thereof the following:

“7.7 Investments; Distributions. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so;
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital



--------------------------------------------------------------------------------

stock provided that (i) Borrower may convert any of its convertible securities
into other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock; and (iii) Borrower may repurchase the stock of existing and former
employees or consultants pursuant to board approved stock repurchase agreements
so long as (X) an Event of Default does not exist at the time of such repurchase
and would not exist after giving effect to such repurchase, and (Y) such
repurchase does not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in
the aggregate in any fiscal year, and (iii) Borrower may make the GSE Earn-Out
Payments and the NEP Earn-Out Payments so long as, in each case (X) an Event of
Default does not exist at the time of such payment and would not exist
immediately after giving effect to such payment and (Y) Borrower provides
evidence satisfactory to Bank, in its sole discretion, that Borrower will remain
in compliance with the Minimum Cash and Availability financial covenant
contained in Section 6.9(a) both immediately after giving effect to such payment
and as of the last day of the month in which such payment is made.”

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 7.9 thereof:

“7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject; provided however, Borrower
may make scheduled payments under the NES Note so long as (i) an Event of
Default does not exist at the time of such payment and would not exist
immediately after giving effect to such payment and (ii) Borrower provides
evidence satisfactory to Bank, in its sole discretion, that Borrower will remain
in compliance with the Minimum Cash and Availability financial covenant
contained in Section 6.9(a) both immediately after giving effect to such payment
and as of the last day of the month in which such payment is made, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Obligations owed to Bank.”

and inserting in lieu thereof the following:

“7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject; provided however, Borrower
may make regularly scheduled payments under the NES Note and the NEP Note so
long as, in each case (i) an Event of Default does not exist at the time of such
payment and would not exist immediately after giving effect to such payment and
(ii) Borrower provides evidence satisfactory to Bank, in its sole discretion,
that Borrower will remain in compliance with the Minimum Cash and Availability
financial covenant contained in Section 6.9(a) both immediately after giving
effect to such payment and as of the last day of the month in which such payment
is made, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof or adversely affect the
subordination thereof to Obligations owed to Bank.”



--------------------------------------------------------------------------------

  6 The Loan Agreement shall be amended by deleting the following text appearing
in Section 10 of the Loan Agreement:

“If to Borrower: World Energy Solutions, Inc.

 

   World Energy Securities Corp.    c/o World Energy Solutions, Inc.    446 Main
Street    Worcester, Massachusetts 01608    Attn: Jim Parslow, CFO    Fax: (508)
459-8101    Email:    jparslow@worldenergy.com with a copy to:    Wilmer Cutler
Pickering Hale and Dorr LLP    60 State Street    Boston, Massachusetts    Attn:
   Mr. Mitchel Appelbaum    Fax:    (617) 526-5000    Email:   
mitchel.appelbaum@wilmerhale.com” and inserting in lieu thereof the following:
“If to Borrower:    World Energy Solutions, Inc.   

World Energy Securities Corp.

c/o World Energy Solutions, Inc.

   100 Front Street    Worcester, Massachusetts 01608    Attn: Jim Parslow, CFO
   Fax: (508) 459-8101    Email:     jparslow@worldenergy.com”

 

  7 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1thereof:

“Credit Extension” is any Advance, Term Loan 2012, or any other extension of
credit by Bank for Borrower’s benefit.

“Fixed Charges” are, for any period of measurement, the sum of Borrower’s
(i) Interest Expense, plus (ii) any required or optional principal payments on
outstanding Indebtedness owed to Bank (including, without limitation, principal
amortization and prepayments of the Term Loan 2012, but specifically excluding
(A) payments of principal on the Revolving Line and (B) GSE Earn-Out Payments
permitted to be paid pursuant to Section 7.7 herein and scheduled payments under
the NES Note permitted to be paid pursuant to Section 7.9 herein and paid during
such period.

“Loan Documents” are, collectively, this Agreement, any Bank Services
Agreements, the Perfection Certificate, the Subordination Agreement, if any, any
note, or notes or guaranties executed by Borrower, or any other present or
future agreement executed by Borrower, if any, and/or for the benefit of Bank in
connection with this Agreement and/or Bank Services, all as amended, restated,
or otherwise modified.

“Revolving Maturity Date” is March 15, 2013.

and inserting in lieu thereof the following:

“Credit Extension” is any Advance, Term Loan 2012A, or any other extension of
credit by Bank for Borrower’s benefit.



--------------------------------------------------------------------------------

“Fixed Charges” are, for any period of measurement, the sum of Borrower’s
(i) Interest Expense, plus (ii) any required or optional principal payments on
outstanding Indebtedness owed to Bank (including, without limitation, principal
amortization and prepayments of the Term Loan 2012A, but specifically excluding
(A) payments of principal on the Revolving Line and (B) (i) GSE Earn-Out
Payments and NEP Earn-Out Payments permitted to be paid pursuant to Section 7.7
herein and (ii) regularly scheduled payments under the NES Note and the NEP Note
permitted to be paid pursuant to Section 7.9 herein and paid during such period.

“Loan Documents” are, collectively, this Agreement, any Bank Services
Agreements, the Perfection Certificate, the Warrant, any Subordination
Agreement, if any, any note, or notes or guaranties executed by Borrower, or any
other present or future agreement executed by Borrower, if any, and/or for the
benefit of Bank in connection with this Agreement and/or Bank Services, all as
amended, restated, or otherwise modified.

“Revolving Line Maturity Date” is March 14, 2014.

 

  8 The Loan Agreement shall be amended by inserting the following definitions
in Section 13.1 thereof each in their appropriate alphabetical position:

“Fourth Loan Modification Effective Date” is October 3, 2012

“NEP Earn-Out Payments” are the regularly scheduled earn-out payments as and
when due and payable in accordance with the terms of Section 1.7 of that certain
Asset Purchase Agreement by and among World Energy Solutions, Inc. and Northeast
Energy Partners, LLC, entered into as of October 3, 2012.

“NEP Acquisition” means the transactions contemplated and consummated pursuant
to the NEP Acquisition Agreement.

“NEP Acquisition Agreement” means that certain Asset Purchase Agreement, by and
between World Energy Solutions Inc. in favor of Northeast Energy Partners, LLC,
dated as of the Fourth Loan Modification Effective Date.

“NEP Note” is that certain Promissory Note, dated October 3, 2012, made by World
Energy Solutions Inc. in favor of Northeast Energy Partners, LLC in the original
principal amount equal to Two Million Dollars ($2,000,000).

“Term Loan 2012A” is a loan made by Bank pursuant to the terms of Section 2.1.6
hereof.

“Term Loan 2012A Amount” is an aggregate amount equal to Four Million Dollars
($4,000,000).

“Term Loan 2012A Maturity Date” is the earliest of (a) March 1, 2016 or (b) the
occurrence of an Event of Default.

“Term Loan 2012A Payment” is defined in Section 2.1.6(b).

“Warrant” is that certain Warrant to Purchase Stock dated as of the Fourth Loan
Modification Effective Date, executed by Borrower in favor of Bank.



--------------------------------------------------------------------------------

  9 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“Term Loan 2012” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.

“Term Loan 2012 Amount” is an aggregate amount equal to Two Million Five Hundred
Thousand Dollars ($2,500,000).

“Term Loan 2012 Maturity Date” is the earliest of (a) February 1, 2016 or
(b) the occurrence of an Event of Default.

“Term Loan 2012 Payment” is defined in Section 2.1.5(b).

 

  10 The Loan Agreement shall be amended by deleting the following text
appearing as clause (c) of the definition of “Permitted Indebtedness” in
Section 13.1 thereof:

“(c) Subordinated Debt, including, without limitation, Indebtedness owed to
Northeast Energy Solutions, LLC pursuant to the NES Note;”

and inserting in lieu thereof the following:

“(c) Subordinated Debt, including, without limitation, Indebtedness owed to
Northeast Energy Solutions, LLC pursuant to the NES Note and Indebtedness owed
to Northeast Energy Partners, LLC pursuant to the NEP Note;”

 

  11 The Loan Agreement shall be amended by deleting the following text
appearing as clause (i) of the definition of “Permitted Indebtedness” in
Section 13.1 thereof:

“(i) the GSE Earn-Out Payments”

and inserting in lieu thereof the following:

“(i) the GSE Earn-Out Payments and the NEP Earn-Out Payments;”

 

  12 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

  A. copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);



--------------------------------------------------------------------------------

  B. a good standing certificate of Borrower certified by the Secretary of State
of the applicable state of incorporation or organization of Borrower, together
with a certificate of foreign qualification from the appropriate authority in
each jurisdiction in which Borrower is so qualified, in each case dated as of a
date no earlier than thirty (30) days prior to the date hereof;

 

  C. duly executed original signatures to the Warrant, together with the
Borrower’s capitalization table in effect as of the Fourth Loan Modification
Effective Date;

 

  D. a Subordination Agreement, executed by Northeast Energy Partners, LLC;

 

  E. an Acknowledgment and Reaffirmation of Subordination Agreement, executed by
Northeast Energy Solutions, LLC;

 

  F. updated Perfection Certificates executed by Borrower;

 

  G. updated evidence of insurance (Acord 27 or 28 naming Bank as loss payee and
Acord 25 (including excess/umbrella liability) naming Bank as additional
insured);

 

  H. certified copies, dated as of a recent date, of updated financing statement
searches (including, without limitation, searches on the assets acquired in
connection with the NEP Acquisition), as Bank shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such updated financing statements either constitute Permitted
Liens or have been or, in connection with any Credit Extension, will be
terminated or released;

 

  I. an officer’s certificate, executed by Borrower and attaching copies of the
fully-executed NEP Acquisition Agreement; and

 

  J. such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank a commitment fee equal to Twenty Five
Thousand Dollars ($25,000), which fee shall be due on the date hereof and shall
be deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.

6. RATIFICATION OF NEGATIVE PLEDGE. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain negative
pledge arrangement with respect to Borrower’s intellectual property, between
Borrower and Bank, and Borrower acknowledges, confirms and agrees that said
negative pledge arrangement remains in full force and effect.

7. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower shall
not, without providing the Bank with thirty (30) days prior written notice:
(i) relocate its principal executive office or add any new offices or business
locations or keep any Collateral, in excess of Ten Thousand Dollars ($10,000.00)
in any additional locations, or (ii) change its jurisdiction of organization, or
(iii) change its organizational structure or type, (iv) change its legal name,
or (v) change any organizational number (if any) assigned by its jurisdiction of
organization. In addition, the Borrower hereby certifies that no Collateral in
excess of Ten Thousand Dollars ($10,000.00) is in the possession of any third
party bailee (such as at a warehouse). In the event that Borrower, after the
date hereof, intends to store or otherwise deliver the Collateral in excess of
Ten Thousand Dollars ($10,000.00) to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate dated as of the
date hereof, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in the Perfection Certificate has
not changed.



--------------------------------------------------------------------------------

8. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

9. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

10. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

11. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

12. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

13. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

14. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

15. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference in its entirety.

16. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER: WORLD ENERGY SOLUTIONS, INC. By  

/s/ James Parslow

Name:  

James Parslow

Title:  

CFO

WORLD ENERGY SECURITIES CORP. By  

/s/ James Parslow

Name:  

James Parslow

Title:  

Treasurer

BANK: SILICON VALLEY BANK By  

/s/ Darren Gastrock

Name:  

Darren Gastrock

Title:  

Relationship Manager

[Signature page to Fourth Loan Modification Agreements]



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK       Date:                         FROM:    WORLD
ENERGY SOLUTIONS, INC.                AND WORLD ENERGY SECURITIES CORP.         
  

The undersigned authorized officers of World Energy Solutions, Inc., and World
Energy Securities Corp. (individually and collectively, jointly and severally,
“Borrower”), solely in their capacities as officers of their respective
entities, certify that under the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is in
complete compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned solely in
their capacities as officers of their respective entities, certify that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
solely in their capacities as officers of their respective entities, acknowledge
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies  

Monthly financial statements with Compliance Certificate

   Monthly within 30 days      Yes    No   

Annual financial statement (CPA Audited) + CC

   FYE within 90 days      Yes    No   

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC      Yes    No   

A/R & A/P Agings, Deferred Revenue report, and schedule of expected collections

  

Monthly within 20 days when there

are outstanding Credit Extensions

under the Revolving Line

     Yes    No   

Borrowing Base Certificate

  

Monthly within 20 Days

during Streamline Period

     Yes    No   

Transaction Report

  

Weekly when not Streamline Period

when there are outstanding Credit Extensions under the Revolving Line and upon
each request for a Credit Extension under the Revolving Line

     Yes    No   

Board-approved projections

   Within 30 days of approval      Yes    No   

 

1



--------------------------------------------------------------------------------

Financial Covenant

   Required      Actual      Complies  

Minimum Cash and Availability

   $ 3,000,000       $                      Yes    No   

Minimum Fixed Charge Coverage Ratio

     1.25:1.00                 :1.00         Yes    No   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

WORLD ENERGY SOLUTIONS, INC.     BANK USE ONLY

By:

 

 

    Received by:  

 

Name:

 

 

      AUTHORIZED SIGNER

Title:

 

 

    Date:  

 

WORLD ENERGY SECURITIES CORP.     Verified:  

 

        AUTHORIZED SIGNER By:  

 

    Date:  

 

Name:  

 

      Title:  

 

    Compliance Status:                                         Yes 
   No            

 

2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                     

 

I. Minimum Cash and Availability (Section 6.9(a))

Required: Minimum Cash and Availability Commencing on the Fourth Loan
Modification Effective Date and at all times thereafter, maintain unrestricted
cash of Borrower at Bank plus unused Availability Amount of not less than Three
Million Dollars ($3,000,000);

Actual:

 

A.

  

Aggregate value of the unrestricted cash of Borrower at Bank

   $                

B.

  

Unused Availability Amount

   $                

C.

  

Total (line A plus line B)

   $                

Is line C equal to or greater than $3,000,000?

 

         No, not in compliance             Yes, in compliance

 

3



--------------------------------------------------------------------------------

II. Minimum Fixed Charge Coverage Ratio (Section 6.9(b))

Required: Minimum Fixed Charge Coverage Ratio. Commencing with the first full
fiscal quarter following the Fourth Loan Modification Effective Date, achieve,
on a trailing three month basis, measured on the last day of each monthly
period, a Fixed Charge Coverage Ratio of not less than 1.25:1.00.

Actual: All amounts measured on a trailing three month basis, ending as of the
date of measurement.

 

A.

  

EBITDA

   $                

B.

  

Taxes actually paid in cash

   $                

C.

  

Unfinanced Capital Expenditures

   $                

D.

  

Interest Expense

   $                

E.

   The sum of required or principal payments on outstanding Indebtedness owed to
Bank (including, without limitation, principal amortization and prepayments of
the Term Loan 2012A, but specifically excluding (A) payments of principal on the
Revolving Line and (B) (i) GSE Earn-Out Payments and NEP Earn-Out Payments
permitted to be paid pursuant to Section 7.7 of the Loan Agreement and (ii)
regularly scheduled payments under the NES Note and the NEP Note permitted to be
paid pursuant to Section 7.9 of the Loan Agreement and paid during such period
   $                

F.

   FIXED CHARGE COVERAGE RATIO ((line A minus line B minus line C) divided by
(line D plus line E))              :1.00   

Is line G greater than or equal to 1.25:1.00?

 

         No, not in compliance             Yes, in compliance